Exhibit 10.19 WHEREAS the Beneficiary specified in the Schedule herebelow written (hereinafter called "the Beneficiary") has authorised and requested the undersigned to register and hold in the name of the undersigned shares in the Company (hereinafter called "the Company") specified in the said Schedule NOW THE UNDERSIGNED HEREBY DECLARES as follows :- 1. That the share or shares now standing in the books of the Company registered in the name of the undersigned does/do not belong to the undersigned but to the Beneficiary and that the undersigned holds the said share or shares as nominee for the Beneficiary subject to the terms of the Nominee Shareholding Agreement. 2. That the undersigned further holds the said share or shares and all dividends and interest accrued and to accrue upon the same UPON TRUST for the Beneficiary and agrees subject to the provisions of the Nominee Shareholding Agreement :- i) to transfer, pay and deal with the said share or shares and all dividends and interest payable in respect of the same in such manner as the Beneficiary shall from time to time direct; ii) at the request and cost of the Beneficiary to execute such proxies as the Beneficiary may from time to time require to enable the Beneficiary or his nominee to attend and vote at any general meeting of the Company; and iii) not to exercise the voting power of the undersigned in respect of the shares otherwise than in accordance with the direction of the Beneficiary or in the absence of such direction in what the undersigned believes to be in the best interest of the Beneficiary. THE SCHEDULE HEREINBEFORE REFERRED TO PARTICULARS OF PARTIES The Nominee The Beneficiary Name: Ira Howard Levy Name: Surge Components, Inc. Address: 2810 Riverside Drive, Wantagh NY 11783, U.S.A. Address: 95 E. Jefryn Boulevard, Deer Park, NY 11729, U.S.A. Address: President Address: Corporation The Company Surge Components, Limited PARTICULARS OF THE SHARES Number of hares 1 Serial number of shares -1- Class ofshares Ordinary Nominal value per share HKD 10.00 Total nominal value HKD 10.00 IN WITNESS whereof the undersigned has set his hands hereunto the 23rd of July, 2002. SIGNED, SEALED and DELIVERED by Ira Howard Levy /s/ Ira Howard Levy In presence of Marie Gonzlaez /s/ Marie Gonzalez
